DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Worrall (Reg. No. 54,552) on 02/22/2022.
The application has been amended as follows: 
	For the Tittle:
	Please, change the tittle to - - MIRRORED VOLTAGE REGULATOR FOR HIGH-CURRENT APPLICATIONS AND METHOD THE SAME - -.

	For the claims:
1. (Twice-Currently Amended) A power-supply circuit, comprising:
a double-sided printed circuit board (PCB) comprising a first surface and a second surface, the second surface disposed opposite the first surface;
a first power stage mounted to the first surface of the PCB;

a first inductor mounted to the first surface of the PCB; and
a second inductor mounted to the second surface of the PCB and disposed opposite the first inductor, wherein during operation, the first inductor and the second inductor produce electromagnetic noise in opposing phases; [[,and]]
wherein each of the first and second inductors are at least partially surrounded by an outer shield that transfers heat away from the PCB, and
wherein the shield comprises a bonding surface disposed on a bottom portion of the shield, the bonding surface having an area extends across a width of the first and second inductors, respectively, for mounting to the PCB.
5. (Cancelled). 
8. (Twice-Currently Amended) An electronic device, comprising:
a plurality of multi-phase voltage regulators, each voltage regulator comprising:
a double-sided printed circuit board (PCB) comprising a first surface and a second surface, the second surface disposed opposite the first surface;
a first power stage mounted to the first surface of the PCB;
a second power stage mounted to the second surface of the PCB and disposed opposite the first power stage;
a first inductor mounted to the first surface of the PCB;
a second inductor mounted to the second surface of the PCB and disposed opposite the first inductor, wherein during operation, the first inductor and the second inductor produce electromagnetic noise in opposing phases; [[,and]]
;
wherein the shield comprises a bonding surface disposed on a bottom portion of the shield, the bonding surface having an area extends across a width of the first and second inductors, respectively, for mounting to the PCB; and
wherein each of the plurality of multi-phase voltage regulators, during operation, provide current at a common target output voltage to a load.
12. (Cancelled).
15. (Twice-Currently Amended) A method for increasing a power density of a power-supply circuit, the method comprising:
mounting a first power stage on a first surface of a double-sided printed circuit board (PCB), the first power stage having a first pin arrangement;
mounting a second power stage on a second surface of the PCB, the second surface disposed opposite the first surface, the second power stage having a second pin arrangement that is mirrored to the first pin arrangement;
mounting a first inductor to the first surface of the PCB;
mounting a second inductor to the second surface of the PCB, wherein, during operation, the first inductor and the second inductor produce electromagnetic noise in opposing phases; and
at least partially surrounding each of the first and second inductors by an outer shield that transfers heat away from the PCB, and further comprising soldering a bonding surface of the shield to the PCB, wherein the bonding surface has an area that extends across a width of the first and second inductors, respectively.
Cancelled).

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 02/02/22, and further with claims amendment as above, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848